 

Exhibit 10.1

 



RELEASE AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made by and between Jeffrey M. Armstrong
(“Employee”) and Perceptron, Inc. (the “Company”).

 

RECITALS

 

A. Employee has terminated employment with the Company, effective January 26,
2016 (the “Separation Date”).

 

B. Employee has been given the opportunity to review this Agreement, to consult
with legal counsel, and to ascertain his rights and remedies.

 

C. Employee and Company, without any admission of liability, desire to settle
with finality, compromise, dispose of, and release any and all claims and
demands asserted or which could be asserted arising out of Employee’s employment
at and separation from Company.

 

In consideration of the foregoing and of the promises and mutual covenants
contained herein, it is hereby agreed between Employee and Company as follows:

 

AGREEMENT

 

1. In exchange for the good and valuable consideration set forth in that certain
Agreement, made as of October 24, 2013, between the Company and Employee (the
“Severance Agreement”), the parties agree as provided below.

 

2. The Employee is entitled only to the following payments/benefits under the
Severance Agreement and that such entitlement is conditioned on the Employee’s
execution and proper submission of this Agreement to the Company:

 

(a)continuation of payment of the Employee’s annual base salary of $367,500 for
12 months following the Employee’s termination of employment (the “Severance
Period”), payable in accordance with the Company’s regular payroll payment
practices, less applicable withholdings, in accordance with the timing
restrictions set forth below;

 

(b)a prorated portion of any bonus that the Employee would have earned for
fiscal 2016, to be paid when fiscal year bonuses are paid to other employees, as
provided in Section 3(b)(ii) of the Severance Agreement;

 

(c)Company will reimburse Employee the premiums associated with COBRA benefits
continuation coverage relating to dental and vision for twelve (12) months
following Employee’s termination of employment, as provided in Section 3(b)(iii)
of the Severance Agreement. Employee understands that in order to be eligible to
receive this reimbursement, he must apply for and utilize COBRA benefits
continuation and present proof of payment to Company, which will then issue
reimbursement to him in the ordinary course of business. Employee further
understands that he is solely responsible for making timely payments of his
COBRA insurance premiums.

 



 

 

 

(d)continuation of payment of premiums for the Employee’s current executive life
insurance policy to continue coverage for the Severance Period or, if earlier,
the death of the Employee, to the extent permitted by the terms of such policy,
as provided in Section 3(b)(iii) of the Severance Agreement;

 

(e)continuation of payment of premiums for the Employee’s current supplemental
executive disability policy to continue coverage for the Severance Period or, if
earlier, the death of the Employee, to the extent the continuance of such policy
is permitted by the terms of such policy, as provided in Section 3(b)(iii) of
the Severance Agreement;

 

(f)continuation of payment of the Employee’s car benefit allowance of $850 per
calendar month for the Severance Period, or, if earlier, the death of the
Employee, as provided in Section 3(b)(iv) of the Severance Agreement;

 

(g)reimbursement of any accrued but unpaid expenses incurred by the Employee
prior to Separation Date incurred in accordance with the Company’s expense
reimbursement policy, as provided in Section 3(d) of the Severance Agreement;
and

 

(h)if the Company incurs a Change in Control (as defined in the Severance
Agreement) within six months after the Separation Date, the Employee shall
receive the additional severance payments/benefits provided under Section 4 of
the Severance Agreement, as adjusted in accordance with Section 4(e) for any
payments/benefits previously paid hereunder.

 

3. Employee understands that unless specified otherwise, the payments/benefits
provided hereunder will begin in accordance with the Company’s regular payroll
practices as soon as reasonably practicable after this Agreement has been
executed, properly submitted to the Company, and the Revocation Period (as
defined in Section 10, below) has expired. Provided, however, that
benefits/payments that are not exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, (the “Code”) shall commence within 90 days following
the Employee’s Separation Date, but only if this Agreement has been executed,
properly submitted to the Company and the Revocation Period has expired; and
provided further, that if the 90-day period spans two calendar years, the
applicable payments/benefits shall commence in the second calendar year.
Notwithstanding the foregoing, if Employee is a “Specified Employee” as defined
under Code Section 409A on the Separation Date, payments/benefits not exempt
from Code Section 409A shall commence in accordance with Section 3(c) of the
Severance Agreement.

 

4. Employee hereby releases, waives and discharges any and all manner of action,
causes of action, claims, rights, charges, suits, damages, debts, demands,
obligations, attorneys’ fees, and any and all other liabilities or claims of
whatsoever nature, whether in law or in equity, known or unknown, including, but
not limited to, age discrimination under the Age Discrimination in Employment
Act of 1967 (as amended), employment discrimination prohibited by other federal,
state or local laws, and any other claims, which Employee has claimed or may
claim or could claim in any local, state or federal or other forum, against
Company, its directors, officers, employees, agents, attorneys, successors and
assigns as a result of or relating to Employee’s employment at and separation
from Company and as an officer of Company as a result of any acts or omissions
by Company or any of its directors, officers, employees, agents, attorneys,
successors or assigns (“Covered Acts or Omissions”) which occurred prior to the
date of this Agreement; excluding only those for indemnification under the
Company’s articles of incorporation, bylaws or applicable law by reason of his
service as an officer or director of the Company and those arising under the
Severance Agreement.

 



2 

 

 

5. Employee agrees to immediately return to Company all property, assets,
manuals, materials, information, notes, reports, agreements, memoranda, customer
lists, formulae, data, know-how, inventions, trade secrets, processes,
techniques, and all other assets, materials and information of any kind or
nature, belonging or pertaining to Company (“Company Information and Property”),
including, but not limited to, computer programs and diskettes or other media
for electronic storage of information containing Company Information and
Property, in Employee’s possession, and Employee shall not retain copies of any
such Company Information and Property. Employee further agrees that from and
after the date hereof he will not remove from Company’s offices any Company
Information and Property, nor retain possession or copies of any Company
Information and Property.

 

6. Employee agrees that he shall never make any statement that negatively
affects the goodwill or good reputation of the Company, or any officer or
director of Company, except as required by law or to enforce his rights, and
except that such statements may be made to members of the Board of Directors of
the Company.

 

7. Employee covenants and agrees that he shall never commence or prosecute, or
knowingly encourage, promote, assist or participate in any way, except as
required by law, in the commencement or prosecution, of any claim, demand,
action, cause of action or suit of any nature whatsoever against Company or any
officer, director, employee or agent of Company (“Covered Litigation”) that is
based upon any claim, demand, action, cause of action or suit released pursuant
to this Agreement or involving or based upon the Covered Acts and Omissions.

 

8. Employee further agrees that he has read this Agreement carefully and
understands all of its terms.

 

9. Employee understands and agrees that he was advised to consult with an
attorney and did so prior to executing this Agreement.

 

10. Employee understands and agrees that he has been given twenty-one (21) days
within which to consider this Agreement.

 

11. Employee understands and agrees that he may revoke this Agreement for a
period of seven (7) calendar days following the execution of this Agreement (the
“Revocation Period”) and any payments or agreements conditioned upon his signing
this Agreement shall not be paid until the Revocation Period expires and such
payments shall not be required to be paid and such agreements shall be deemed
revoked if this Agreement is revoked. This Agreement is not effective until this
revocation period has expired. Employee understands that any revocation, to be
effective, must be in writing and either (a) postmarked within seven (7) days of
execution of this Agreement and addressed to Margee Kaczmarek, Vice President
Human Resources, Perceptron, Inc., 47827 Halyard Drive, Plymouth, Michigan 48170
or (b) hand delivered within seven (7) days of execution of this Agreement to
Margee Kaczmarek, Vice President Human Resources, Perceptron, Inc., 47827
Halyard Drive, Plymouth, Michigan 48170. Employee understands that if revocation
is made by mail, mailing by certified mail, return receipt requested, is
recommended to show proof of mailing.

 



3 

 

 

12. In agreeing to sign this Agreement and separate from Company, Employee is
doing so completely voluntarily and of his own free-will and without any
encouragement or pressure from Company and agrees that in doing so he has not
relied on any oral statements or explanations made by Company or its
representatives.

 

13. Both parties agree not to disclose the terms of this Agreement to any third
party, except as is required by law, or as is necessary for purposes of securing
counsel from either parties’ attorneys or accountants.

 

14. This Agreement shall not be construed as an admission of wrongdoing by
Company.

 

15. This Agreement contains the entire agreement between Employee and Company
regarding the matters set forth herein. Any modification of this Agreement must
be made in writing and signed by Employee and each of the entities constituting
the Company.

 

16. This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Michigan, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Michigan or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan.

 

17. In the event any provision of this Agreement or portion thereof is found to
be wholly or partially invalid, illegal or unenforceable in any judicial
proceeding, then such provision shall be deemed to be modified or restricted to
the extent and in the manner necessary to render the same valid and enforceable,
or shall be deemed excised from this Agreement, as the case may require, and
this Agreement shall be construed and enforced to the maximum extent permitted
by law, as if such provision had been originally incorporated herein as so
modified or restricted, or as if such provision had not been originally
incorporated herein, as the case may be.

 

18. If there is a breach or threatened breach of the provisions of this
Agreement, Company may, in addition to other available rights and remedies,
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce, or prevent any violation of, any of the
provisions of this Agreement.

 

4 

 

 

The parties hereto have entered into this Agreement as of this 26th day of
January, 2016.

 



  PERCEPTRON, INC.             By: /s/ W. Richard Marz         Name:  W. Richard
Marz         Title:  CEO         EMPLOYEE           /s/ Jeffrey M. Armstrong  
Jeffrey M. Armstrong



  



5 

